                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8
                                    KELLER & BENVENUTTI LLP
                                9   Tobias S. Keller (#151445)
                                    (tkeller@kellerbenvenutti.com)
                               10   Jane Kim (#298192)
                                    (jkim@kellerbenvenutti.com)
                               11   650 California Street, Suite 1900
                                    San Francisco, CA 94108
                               12   Tel: (415) 496-6723
                                    Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Proposed Attorneys for Debtors
                               14
      767 Fifth Avenue




                                    and Debtors in Possession
                               15

                               16                           UNITED STATES BANKRUPTCY COURT
                               17                           NORTHERN DISTRICT OF CALIFORNIA
                               18                                    SAN FRANCISCO DIVISION
                               19

                               20   In re:                                            Case No. 19-30088 (DM)
                                                                                      Chapter 11
                               21   PG&E CORPORATION,                                 (Lead Case)
                                              - and -                                 (Jointly Administered)
                               22

                               23   PACIFIC GAS AND ELECTRIC                          NOTICE OF AGENDA FOR
                                    COMPANY,                                          APRIL 10, 2019 1:30 P.M.
                               24                                                     OMNIBUS HEARING
                                                               Debtors.
                               25                                                     Date: April 10, 2019
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Time: 1:30 p.m. (Pacific Time)
                               26                                                     Place: United States Bankruptcy Court
                                    Affects both Debtors
                               27   * All papers shall be filed in the lead case,            Courtroom 17, 16th Floor
                                    No. 19-30088 (DM)                                        San Francisco, CA 94102
                               28


                             Case: 19-30088     Doc# 1290     Filed: 04/09/19       Entered: 04/09/19 11:27:10    Page 1 of
                                                                           4
                                1                                 PROPOSED AGENDA FOR
                                                            APRIL 10, 2019 1:30 P.M. (PACIFIC TIME)
                                2                                    OMNIBUS HEARING
                                3     I.   MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   CONTESTED MATTERS GOING FORWARD
                                5          1.      Real Property Transactions Motion: Motion of Debtors Pursuant to 11 U.S.C.
                                    §§ 105(a), 362, and 363 and Fed. R. Bankr. P. 2002, 4001, and 6004 for an Order (I) Authorizing
                                6   Debtors to (a) Sell, Transfer, Lease or Otherwise Encumber Real Property, (b) Lease, License,
                                    and Permit Agreements Relating to Third-Party Property, and (c) Pursue and Bring Eminent
                                7   Domain Proceedings to Judgment or Enter into Settlements in Lieu Thereof, Subject to Certain
                                    Procedures and Parameters, and (II) Granting Related Relief [Dkt. 1004].
                                8
                                                  Response Deadline: April 03, 2019, at 4:00 p.m. (Pacific Time), except for the
                                9                 California State Agencies and the California Department of Justice, for whom the
                                                  response deadline was extended by agreement to April 4, 2019, at 4:00 p.m.
                               10                 (Pacific Time).
                               11                 Responses Filed:
                               12                 A.      Joinder to Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362, and
                                                          363 and Fed. R. Bankr. P. 2002, 4001, and 6004 (filed by Interested
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                          Parties Phoebe Wong-Oliveros, Mario Oliveros Jr., Lucille J. McNulty,
                                                          Adam J. McNulty, John L. Hansen, Marisa T. Mulladi-Kleiber, Andrew
      767 Fifth Avenue




                               14                         M. Kleiber) [Dkt. 1075].
                               15                 B.      Limited Objection and Reservation of Rights of the City of Oakland in
                                                          Response to Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362, and
                               16                         363 and Fed. R. Bankr. P. 2002, 4001, and 6004 for an Order (I)
                                                          Authorizing Debtors to (a) Sell, Transfer, Lease or Otherwise Encumber
                               17                         Real Property, (b) Lease, License, and Permit Agreements Relating to
                                                          Third-Party Property, and (c) Pursue and Bring Eminent Domain
                               18                         Proceedings to Judgment or Enter into Settlements in Lieu Thereof,
                                                          Subject to Certain Procedures and Parameters, and (II) Granting Related
                               19                         Relief [Dkt. 1206].
                               20                 C.      Statement of the California State Agencies on Motion for Order
                                                          Authorizing Debtors to (a) Sell, Transfer, Lease or Otherwise Encumber
                               21                         Real Property, (b) Lease, License, and Permit Agreements Relating to
                                                          Third-Party Property, and (c) Pursue and Bring Eminent Domain
                               22                         Proceedings to Judgment or Enter into Settlements in Lieu Thereof,
                                                          Subject to Certain Procedures and Parameters, and (II) Granting Related
                               23                         Relief [Dkt. 1238].
                               24                 D.      [City of Morgan Hill’s] Notice of Non-Opposition to Motion of Debtors
                                                          Pursuant to 11 U.S.C. §§ 105(a), 362, and 363 and Fed. R. Bankr. P. 2002,
                               25                         4001, and 6004 for an Order (I) Authorizing Debtors to (a) Sell, Transfer,
                                                          Lease or Otherwise Encumber Real Property, (b) Lease, License, and
                               26                         Permit Agreements Relating to Third-Party Property, and (c) Pursue and
                                                          Bring Eminent Domain Proceedings to Judgment or Enter into Settlements
                               27

                               28


                             Case: 19-30088     Doc# 1290     Filed: 04/09/19     Entered: 04/09/19 11:27:10      Page 2 of
                                                                           4
                                1                        in Lieu Thereof, Subject to Certain Procedures and Parameters, and (II)
                                                         Granting Related Relief [Dkt. 1255].
                                2
                                                  Related Documents:
                                3
                                                  E.     Declaration of Andrew Williams in Support of Motion of Debtors
                                4                        Pursuant to 11 U.S.C. §§ 105(a), 362, and 363 and Fed. R. Bankr. P. 2002,
                                                         4001, and 6004 for an Order (I) Authorizing Debtors to (a) Sell, Transfer,
                                5                        Lease or Otherwise Encumber Real Property, (b) Lease, License, and
                                                         Permit Agreements Relating to Third-Party Property, and (c) Pursue and
                                6                        Bring Eminent Domain Proceedings to Judgment or Enter into Settlements
                                                         in Lieu Thereof, Subject to Certain Procedures and Parameters, and (II)
                                7                        Granting Related Relief [Dkt. 1005].
                                8                 F.     Notice of Filing of Revised Proposed Order on Real Property Transactions
                                                         Motion [Dkt. 1286].
                                9
                                                  Status: This matter is going forward on a contested basis.
                               10
                                    CONTINUED MATTERS:
                               11
                                           2.     esVolta’s Motion to File Contracts Under Seal: esVolta, LP’s Motion under 11
                               12   U.S.C. §§ 105(a) and 107(b) and FRBP 9018 for Entry of an Order Authorizing the Filing of
                                    Certain Contracts and Related Filings Under Seal [Dkt. 974].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                  Response Deadline: April 03, 2019, at 4:00 p.m. (Pacific Time).
      767 Fifth Avenue




                               14
                                                  Responses Filed: No responses were filed.
                               15
                                                  Related Documents:
                               16
                                                  A.     Declaration of Randolph Mann in Support of esVolta, LP’s (I) Motion for
                               17                        Entry of an Order Confirming Safe Harbor Protection under 11 U.S.C. §§
                                                         362(b)(a6) and 556; and (II) Motion to File under Seal [Dkt. 979].
                               18
                                                  B.     Affidavit of Service (filed by esVolta) [Dkt. 1009].
                               19
                                                  C.     Notice of Continued Hearing on esVolta, LP’s Safe Harbor Motion and
                               20                        Motion to File Under Seal Originally Set for Hearing on April 10, 2019 at
                                                         1:30 p.m. [Dkt. No. 1186].
                               21
                                                  Status: This matter has been continued to the omnibus hearing to be held on April
                               22                 24, 2019, at 9:30 a.m. (Pacific Time).
                               23          3.     esVolta’s Motion for Order Confirming Safe Harbor Protection: Motion and
                                    Memorandum of esVolta, LP for Entry of an Order Confirming Safe Harbor Protection under 11
                               24   U.S.C. §§ 362(b)(6) and 556 [Dkt. 977].
                               25                 Response Deadline: April 03, 2019, at 4:00 p.m. (Pacific Time), except for the
                                                  Official Committee of Unsecured Creditors and the Debtors, for whom the
                               26                 response deadline was extended by stipulation and order to April 5, 2019 at 4:00
                                                  p.m. (Pacific Time).
                               27

                               28


                             Case: 19-30088    Doc# 1290      Filed: 04/09/19     Entered: 04/09/19 11:27:10        Page 3 of
                                                                           4
                                1                  Responses Filed: No responses were filed.
                                2                  Related Documents:
                                3                  A.       Declaration of Randolph Mann in Support of esVolta LP’s (I) Motion for
                                                            Entry of an Order Confirming Safe Harbor Protection under 11 U.S.C. §§
                                4                           362(b)(a6) and 556; and (II) Motion to File under Seal [Dkt. 979].
                                5                  B.       Notice of Continued Hearing on esVolta, LP’s Safe Harbor Motion and
                                                            Motion to File Under Seal Originally Set for Hearing on April 10, 2019 at
                                6                           1:30 p.m. [Dkt. No. 1186].
                                7                  Status: This matter has been continued to the omnibus hearing to be held on
                                                   April 24, 2019, at 9:30 a.m. (Pacific Time).
                                8

                                9           PLEASE TAKE NOTICE that copies of any papers filed with the court and referenced
                                    herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                               10   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                                    Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                               11   agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                                    4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                               12   mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                                    on the Bankruptcy Court’s website.
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119
      767 Fifth Avenue




                               14   Dated: April 09, 2019                              WEIL, GOTSHAL & MANGES LLP
                               15                                                      KELLER & BENVENUTTI LLP
                               16                                                      By: /s/ Jane Kim
                                                                                                 Jane Kim
                               17
                                                                                       Proposed Attorneys for Debtors and
                               18
                                                                                       Debtors in Possession
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28


                             Case: 19-30088     Doc# 1290       Filed: 04/09/19    Entered: 04/09/19 11:27:10       Page 4 of
                                                                             4
